Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
28, 2014.




                                    In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00912-CV

                         DERRICK FRASER, Appellant
                                      V.

 DEUTCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
 THE REGISTERED HOLDERS OF NEW CENTURY HOME EQUITY
  LOAN TRUST, SERIES 2005-B, ASSET BACKED PASS-THROUGH
                  CERTIFICATES, Appellee

              On Appeal from County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 1037386

                MEMORANDUM                    OPINION


      This is an appeal from a judgment signed October 8, 2013. On January 16,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.




                                        2